DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the claim line numbering as it occurs in the official claim listing in the image file wrapper (IFW), not to that in any claim as it may be reproduced below in this office action.

Comment on the Claim Listing
The listing of claims with the amendment of April 20, 2021 fails to comply with 37 CFR 1.121(c)(1) in that the first page of the claim listing contains another “part of the amendment,” namely, the remarks.  In the response to this office action, the new claim listing must comply with the cited rule.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 10 as newly-amended is as follows:
“1. (Currently Amended) An active protection system, comprising: an aircraft; an intercept vehicle carried by the aircraft, the intercept vehicle comprising: alignment thrusters configured to perform a pitch maneuver by rotating the intercept vehicle about an axis orthogonal to the longitudinal axis of the intercept vehicle to at least substantially align the longitudinal axis of the intercept vehicle with an intercept vector prior to accelerating the intercept vehicle along a flight path of the intercept vehicle; and divert thrusters configured to divert the intercept vehicle in a direction transverse to a-the flight path of the intercept vehicle.”
In independent claim 1 as newly-amended, the text, “alignment thrusters configured to perform a pitch maneuver by rotating the intercept vehicle about an axis orthogonal to the longitudinal axis of the intercept vehicle to at least substantially align the longitudinal axis of the intercept vehicle with an intercept vector prior to accelerating the intercept vehicle along a flight path of the intercept vehicle,” on lines 4-8, is indefinite and unclear in context as to whether the claimed “alignment thrusters” on line 4 perform the “accelerating” on line 7.
In independent claim 10 as newly-amended, on lines 8-9, it is unclear in context if the action or step of “accelerating the intercept vehicle along a flight path of the intercept vehicle” is positively recited.

Each of dependent claims 2-9 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 11-18 is unclear, at least, in that it depends directly from unclear, independent claim 10.
Each of dependent claims 20-23 is unclear, at least, in that it depends ultimately from unclear, independent claim 19.

Potentially-Allowable Subject Matter
Claims 1, 10, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-9, 11-18, and 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648